UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:December 31, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53781 STEVIA CORP. (Name of registrant as specified in its charter) Nevada 98-0537233 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 7, Indianapolis, IN (Address of Principal Executive Offices) (Zip Code) (888) 250-2566 (Registrant’s telephone number) Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if smallerreporting company) x Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at January 5, 2015 Common stock, $.001 par value STEVIA CORP. FORM 10-Q December 31, 2014 INDEX PAGE PART I—FINANCIAL INFORMATION Item 1.Financial Statements. 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 3.Quantitative and Qualitative Disclosures About Market Risk 51 Item 4.Controls and Procedures 51 PART II—OTHER INFORMATION Item 1.Legal Proceedings 52 Item 1A.Risk Factors 52 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3.Defaults Upon Senior Securities 52 Item 4.Mine Safety Disclosures 52 Item 5.Other Information 52 Item 6.Exhibits 53 Signatures 54 2 FORWARD-LOOKING STATEMENTS This Report on Form 10-Q contains forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Reference is made in particular to the description of our plans and objectives for future operations, assumptions underlying such plans and objectives, and other forward-looking statements included in this report.Such statements may be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intend,” “continue,” or similar terms, variations of such terms, or the negative of such terms.Such statements are based on management’s current expectations and are subject to a number of factors and uncertainties, which could cause actual results to differ materially from those described in the forward-looking statements.Such statements address future events and conditions concerning, among others, capital expenditures, earnings, litigation, regulatory matters, liquidity and capital resources, and accounting matters.Actual results in each case could differ materially from those anticipated in such statements by reason of factors such as future economic conditions, changes in consumer demand, legislative, regulatory and competitive developments in markets in which we operate, results of litigation, and other circumstances affecting anticipated revenues and costs, and the risk factors set forth under the heading “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended March 31, 2014, filed on July 15, 2014. As used in this Form 10-Q, “we,” “us” and “our” refer to Stevia Corp., which is also sometimes referred to as the “Company.” YOU SHOULD NOT PLACE UNDUE RELIANCE ON THESE FORWARD LOOKING STATEMENTS The forward-looking statements made in this report on Form 10-Q relate only to events or information as of the date on which the statements are made in this report on Form 10-Q.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events.You should read this report and the documents that we reference in this report, including documents referenced by incorporation, completely and with the understanding that our actual future results may be materially different from what we expect or hope. 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements Stevia Corp. December 31, 2014 and 2013 Index to the Consolidated Financial Statements Contents Page(s) Consolidated Balance Sheets at December 31, 2014 (Unaudited) and March 31, 2014 5 Consolidated Statements of Operations for the Nine Months and Three Months Ended December 31, 2014 and 2013 (Unaudited) 6 Consolidated Statement of Changes in Equity (Deficit) for the Fiscal Year Ended March 31, 2014 and for the Reporting Period Ended December 31, 2014 (Unaudited) 7 Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2014 and 2013 (Unaudited) 8 Notes to the Consolidated Financial Statements (Unaudited) 9 4 Stevia Corp. Consolidated Balance Sheets December 31, 2014 March 31, 2014 Assets Current assets: Cash $ $ Accounts receivable Convertible note receivable - Deposit for formation of majority-owned subsidiary - Prepaid seeds and fertilizer Other current assets Total current assets Non-current assets: Property and equipment Accumulated depreciation ) ) Property and equipment, net Acquired technology Accumulatd amortization ) ) Acquired technology, net Website development costs Accumulated amortization ) ) Website development costs, net Security deposit - Total assets $ $ Liabilities and equity (deficit) Current liabilities: Accounts payable $ $ Accounts payable - president and CEO Credit card payable - Accrued expenses Accrued interest Advances from president and significant stockholder Convertible notes payable - net of discount Total current liabilities Non-Current liabilities: Derivative note liabilities Derivative warrant liabilities Total non-current liabilities Total liabilities Commitments and Contingencies Equity (Deficit) Stevia Corp stockholders' equity (deficit): Common stock par value $0.001: 750,000,000 shares authorized, 198,239,385 and 149,109,271 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stevia Corp stockholders' equity (deficit) ) Non-controlling interest in subsidiaries Noncontrolling interest - accumulated deficit in consolidated subsidiaries ) ) Non-controlling interest in subsidiaries ) ) Total Equity (Deficit) ) Total Liabilities and Equity (Deficit) $ $ See accompanying notes to the consolidated financial statements. 5 Stevia Corp. Consolidated Statements of Operations For the Nine Months For the Three Months For the Nine Months For the Three Months Ended Ended Ended Ended December 31, 2014 December 31, 2014 December 31, 2013 December 31, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue Royalty income $ Sales - Sales - related party Total revenue Cost of revenue Farm produce - Farm expenses Farm management services - related parties Total cost of revenue Gross margin ) Operating expenses: Directors' fees Professional fees Research and development Salary and compensation - officer - Salary and compensation - others - - General and administrative expenses ) Total operating expenses Loss from operations ) Other (income) expense: Change in fair value of derivative liability ) ) ) Debt discount Debt settlement loss - - Excess of fair value of warrants over notes, net of OID - - Financing cost Interest expense Other (income) expense - - Other (income) expense, net ) Income (loss) before income tax provision and non-controlling interest ) ) ) Income tax provision - Net income (loss) Net income (loss) before non-controlling interest ) ) ) Net loss attributable to non-controlling interest ) Net income (loss) attributable to Stevia Corp. $ $ ) $ ) $ ) Earnings per share - Basic: $ $ ) $ ) $ ) - Diluted: $ $ ) $ ) $ ) Weighted average common shares outstanding - Basic: - Diluted: See accompanying notes to the consolidated financial statements. 6 Stevia Corp. Consolidated Statement of Changes in Equity (Deficit) For the Fiscal Year Ended March 31, 2014 and the reporting period ending December 31, 2014 (Unaudited) Common Stock Par Value $0.001 Number of Shares Amount Additional paid-in Capital Accumulated Deficit Total STEV Stockholders' Equity (Deficit) Non-controlling Interest Total Equity (Deficit) Balance, March 31, 2013 $ $ $ ) $ ) Common shares issued for consulting services valued at $0.20 per share on April 30, 2013 Exercise of warrant with exercise price adjusted to $0.20 per share on May 6, 2013 Commissions and legal fees paid in connection with the exercise of warrants on May 6, 2013 ) ) ) Reclassification of derivative liability to additional paid-in capital associated with the exercise of warrants Warrants issued to investors in connection with warrants exercised on May 6, 2013 classified as derivative liability ) ) ) Make good shares released to officer for achieving the second and third milestones on June 21, 2013 Common shares issued for future director services on October 4, 2011 earned during the period endng June 30,2013 Reclassification to derivative liability for warrants that became derivatives ) ) ) Common shares issued for future director services on October 4, 2011 earned during the period endng September 30, 2013 Anti-dilution shares issued in accordance with the Security Purchase Agreement dated August 1, 2012 on October 1, 2013 ) - - Common shares issued for future director service on December 4, 2013 Common shares issued for future director service on December 4, 2013 ) ) ) Common shares issued per debt settlement agreement for past due accounts payable and related settlement costs Common shares issued for future director service on December 4, 2013 earned during the period endng December 31, 2013 Common shares issued per debt settlement agreement for past due accounts payable and related settlement costs - - Exercise of warrants with exercise price reset to $0.0585 per share on February 13, 2014 Exercise of warrants with exercise price reset to $0.053365 per share in February and March, 2014 Commissions paid in connection with the exercise of warrants on during the quarter ending March 31, 2014 ) ) ) Reclassification of derivative liability to additional paid-in capital associated with the exercise of warrants Cashless exercise of warrants with exercise price reset to $0.053365 per share on March 11, 2014 Cashless exercise of warrants on March 11, 2014 ) Reclassification of derivative liability to additional paid-in capital associated with the cashless exercise of warrants Common shares issued for notes and accrued interest conversion at $0.1194 per share on March 11, 2014 Common shares issued for notes and accrued interest conversion at $0.25 per share on March 11, 2014 Common shares issued for notes conversion at $0.0585 per share on January 21 and February 4, 2014 Common shares issued for notes and accrued interest conversion at $0.053365 per share on February 19 and February 27, 2014 Common shares issued for notes conversion at $0.0555 per share on March 3, 2014 Common shares issued for notes and accrued interest conversion at $0.0551 per share on February 28 and Mar 5, 2014 Common shares issued for notes and accrued interest conversion at $0.0559 per share on March 26 and March 27, 2014 Common shares issued for notes and accrued interest conversion at $0.057 per share on March 31, 2014 Reclassification of derivative liability to additional paid-in capital associated with the notes and accrued interest conversion Warrants issued to the placement agent in connection with issuance and conversion of convertible notes ) ) ) Common shares issued for consulting services valued at $0.053365 per share on February 24, 2014 Common shares issued for officer's service valued at $0.053365 per share on February 24, 2014 Common shares issued for officer's service valued at $0.053365 per share on February 24, 2014 ) ) ) Common shares issued for officer's service valued at $0.053365 per share on February 24, 2014 Common shares issued per the Debt Conversion Agreement valued at $0.053365 per share on February 26, 2014 Common shares issued for the subsidiary's debt conversion valued at $0.053365 per share on February 26, 2014 Common shares issued for future director service on December 4, 2013 earned during the period endng March 31, 2014 ) Balance, March 31, 2014 ) Cashless exercise of warrants with exercise price reset to $0.053365 per share on April 4, 2014 Cashless exercise of warrants on April 4, 2014 ) Reclassification of derivative liability to additional paid-in capital associated with the cashless exercise of warrants Common shares and warrants issued for cash at $0.15 per share on April 9, 2014 Warrants issued to the investor in connection with issuance of common stocks ) ) ) Common shares issued for consulting services vested upon one year valued at $0.053365 per share on April 30, 2014 Exercise of warrants for cash with exercise price at $0.053365 per share in May and June, 2014 Commissions paid in connection with the exercise of warrants during the quarter ending June 30, 2014 ) ) ) Reclassification of derivative liability to additional paid-in capital associated with the exercise of warrants Common shares issued for notes conversion at $0.0812 per share on May 27 and May 28, 2014 to one investor Common shares issued for accrued interest conversion at $0.0812 per share on May 27 and May 28, 2014 to one investor 26 Common shares issued for notes conversion at the price range from$0.0426 to $0.0879 per share in May and June 2014 to one investor Reclassification of derivative liability to additional paid-in capital associated with the notes and accrued interest conversion Warrants issued to the placement agent in connection with issuance and conversion of convertible notes ) ) ) Common shares issued for officer's service on February 24, 2014 earned during the period endng June 30, 2014 Common shares issued for future director service on December 4, 2013 earned during the period endng June 30, 2014 Common shares issued for notes conversion ranging from $0.039 to $0.0426 per share in July 2014 Common shares issued for accrued interest conversion at $0.039 per share on July 21, 2014 Common shares issued for notes conversion ranging from $0.04875 to $0.05525 per share on August 20 and September 4, 2014 Common shares issued accrued interest conversion at$0.05525 per share onSeptember 4, 2014 Exercise of warrants for cash at $0.039 per share in during the quarter ending September 30,2014 Reclassification of derivative liability to additional paid-in capital associated with the exercise of warrants Commissions paid in connection with the exercise of warrants during the quarter ending September 30, 2014 ) ) ) Reclassification of derivative liability to additional paid-in capital associated with the notes and accrued interest conversion Warrants issued to the placement agent in connection with issuance and conversion of convertible notes ) ) ) Common shares issued for officer's service on February 24, 2014 earned during the period endng September 30, 2014 Common shares issued for future director service on December 4, 2013 earned during the period endng September 30, 2014 Common shares issued for consulting services valued at $0.089545 per share on October 6, 2014 Common shares issued for notes conversion at $0.041275per share on December 29, 2014 Reclassification of derivative liability to additional paid-in capital associated with the notes conversion Warrants issued to the notes holders and placement agentin connection with convertible notes issuanceduring the period ending December 31, 2014 ) ) ) Common shares issued for officer's service on February 24, 2014 earned during the period endng December 31, 2014 Common shares issued for future director service on December 4, 2013 earned during the period endng December 31, 2014 Net Income (loss) ) Balance, December 31, 2014 $ $ $ ) $ $ ) $ See accompanying notes to the consolidated financial statements. 7 Stevia Corp. Consolidated Statements of Cash Flows For the Nine Months For the Nine months Ended Ended December 31, 2014 December 31, 2013 (Unaudited) (Unaudited) Cash flows from operating activities: Net income (loss) before non-controlling interest $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation expense Amortization expense - acquired technology Amortization expense - website development costs Amortization of discount on convertible notes payable Change in fair value of derivative liability ) ) Common shares issued for director services earned during the period Common shares issued for services-related party - Common shares issued for outside services Changes in operating assets and liabilities: Accounts receivable ) Deposit for formation of majority-owned subsidiary ) Prepaid seeds and fertilizer ) ) Other current assets ) ) Security deposit - Accounts payable ) Accounts payable - president and CEO Credit card payable Accrued expenses ) Accrued interest Net cash used in operating activities ) ) Cash flows from investing activities: Investment in convertible note receivable ) - Purchases of property and equipment ) ) Website development costs ) - Net cash used in investing activities ) ) Cash flows from financing activities: Advances from (repayments to) president and significant stockholder ) Proceeds from issuance of convertible notes, net of issuance costs Proceeds from sale of common stock, net of issuance costs - Proceeds from exercise of warrants, net of issuance costs Net cash provided by financing activities Net change in cash ) Cash at beginning of reporting period Cash at end of reporting period $ $ Supplemental disclosure of cash flows information: Interest paid $
